Citation Nr: 1611537	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970, and from April 1971 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York.

This appeal was previously remanded by the Board in November 2013.  Claims for service connection for bilateral hearing loss and tinnitus were also remanded at that time but have since been granted in full in a July 2014 rating decision and, as such, are no longer on appeal. 
 
The Board notes that the Veteran has also perfected an appeal as to the issue of entitlement to a higher initial rating for prostate cancer residuals, however, this issue has not yet been certified to the Board.  The Board's review of the record reveals that the AOJ is still taking action on this issue.  Specifically, the Veteran requested Decision Review Officer (DRO) and Board hearings on such matter.  In this regard, the DRO hearing has been scheduled for a future date in 2016 and the Veteran has been placed on the Board's list of persons wanting to hear appear for an in-person hearing before the Board.  See November 2015 letter.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The Board also notes that, in a March 2016 statement, the Veteran's representative clarified that the Veteran's July 2014 hearing request did not apply to the issue addressed herein. 

This appeal was processed using  the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In accordance with the November 2013 remand, the Veteran was afforded a VA examination in December 2013.  Unfortunately, for the reasons discussed below, the December 2013 VA examiner's report is incomplete and an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has a current low back disorder due to the duties he performed in service as a weapons mechanic crewman.  In the Veteran's February 2009 notice of disagreement, he reported that, as the weapons mechanic crewman during flying missions, he was required to climb throughout the aircraft maintaining ordinance loads.  He also reported that, during flying missions, he spent hours strapped into his parachute, which he believes caused lower back problems for himself and many B52 aircrew members.  

During a February 2011 VA physical therapy session, the Veteran reported that he had experienced low back pain since serving as a weapons mechanic crewman on active duty.  The February 2011 VA physical therapist noted that the Veteran's symptoms were long standing and consistent with a disc derangement but could also be related to pressure exerted by the episacral lipomas or combination of the two conditions.  Additionally, the December 2013 VA examiner diagnosed the Veteran with a lumbosacral strain.  

The December 2013 VA examiner opined that that the Veteran's back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its nature progression by an in-service event, injury, or illness.  In support of such opinion, the examiner stated that, after a careful review of the records, interview, and examination of the Veteran, and search of the literature for current understanding of the condition(s) under investigation, it was his opinion that the Veteran's current back condition was not caused by or a result or aggravated by military service.  However, he did not explain how he determined that the Veteran's back disorder, diagnosed as a strain at the examination, clearly and unmistakably pre-existed service.  Rather, as will be discussed below, such statement appears to be referring to the wedging of T7 vertebrae.  The examiner observed that the Veteran's service treatment records showed no record of him seeking care for a back condition during his military career and there was no documentation of chronicity linking current his back condition with military service.  However, an August 1987 service treatment record reflects that the Veteran injured his back by pulling a muscle and, on examination, he had palpable pain.  Furthermore, documented chronicity of treatment is not required for service connection and the Veteran is competent to report low back pain during service, in-service duties, and continuity of low back symptoms since service.  

The VA examiner was also asked to discuss the significance of an October 2006 private X-ray report which noted that the Veteran had minimal osteophytes in the vertebral end plates of vertebral bodies T6 through T10, with minimal anterior wedging at T7 that is most likely is congenital.  Specifically, the examiner was asked to discuss whether the Veteran has a congenital disorder and if so, whether it is a defect or disease.  However, the examiner did not answer any of these questions, and actually indicated that the October 2006 private X-ray report was not reviewed.  

Despite the examiner's failure to answer the Board's questions regarding the wedging at T7, the examiner offered an opinion that the "claimed condition" clearly and unmistakably existed prior to service and was not aggravated beyond the natural progression of the disorder.  Although the examiner did not identify the "claimed condition" for which the opinion was offered, a later portion of the report indicates that the opinion was in reference to the wedging of T7 vertebrae as the examiner noted that there was nothing in the service treatment records to suggest aggravation of congenital anterior wedging of T7.  The examiner did not identify the evidence, if any, that the opinion was based upon.  

The Board acknowledges the December 2013 VA examiner's statement that he was unable to find the October 2006 report in the Veteran's electronic file and that obtaining a current X-ray was not recommended due to risk associated with the Veteran's other health conditions not presently at issue.  However, the Board has reviewed the file and verifies that the October 2006 X-ray report is in VBMS and the page is now bookmarked.  

Therefore, the Board finds that an addendum opinion addressing the aforementioned deficiencies is necessary to decide the claim.

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file, are dated in July 2014.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be offered another opportunity to identify any outstanding private or VA treatment records relevant to his claimed disability.

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Rome, New York, CBOC and the Syracuse VAMC.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding treatment records have been associated with the file, return the record to the VA examiner who conducted the Veteran's December 2013 VA examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  If the December 2013 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner is asked to address the following:

(a)  Identify all back disorders present since the Veteran filed the claim for service connection in July 2008, or shortly prior to that time (including but not limited to, lumbosacral strain, deranged discs, and episacral lipomas, and anterior wedging at T7) even if the disorders have since resolved.

(b)  The examiner is asked to clarify the December 2013 VA examination report regarding the preexistence of any back disorders.  The clinician is advised that the Veteran initially entered service in April 1966 and his service entrance examination report dated in April 1966 did not note any preexisting back disorder.  Therefore, if, and only if, there is clear and unmistakable evidence of a preexisting back disorder, the examiner is asked to indicate whether it is there is clear and unmistakable evidence that the preexisting disability was not permanently aggravated as a result of active service.  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

(c) If any aspect of the Veteran's back disorder (including wedging at T7 noted in the October 2006 X-ray report) is diagnosed as congenital and/or developmental in nature: 

(i) Does it constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(ii) If any aspect of disability is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during any period of active service? If so, identify the additional disability.

(iii) If the examiner finds that any aspect of disability is a disease, was it aggravated by any period of military service beyond the natural progression? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d)  With respect to each diagnosed back disability for which there is not clear and unmistakable evidence of a preexisting disorder, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service, to include the August 1987 notation that the Veteran injured his back by pulling a muscle and/or his in-service duties as described above.  The examiner should also consider the Veteran's statements to the February 2011 VA physical therapist that he has experienced low back pain since service.  

The examiner should provide complete rationale for the conclusions reached.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (including all evidence added to the record since the July 2014 supplemental statement of the case).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




